EXHIBIT 10.1

 

[g10891kei001.gif]

 

TENTH MODIFICATION TO
LOAN AND SECURITY AGREEMENT

 

This Tenth Modification to Loan and Security Agreement (this “Modification”) is
entered into by and between ORANGE 21, Inc. (“Borrower”) and Comerica Bank
(“Bank”), at San Jose, California, as of December 29, 2005.

 

RECITALS

 

This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

 

Bank and Borrower have previously entered into that certain Loan and Security
Agreement (Accounts and Inventory), dated October 5, 2001, as modified by that
certain First Modification dated July 17, 2002, as modified by that certain
Second Modification dated March 21, 2003, as modified by that certain Third
Modification dated August 14, 2003, as modified by that certain Fourth
Modification dated November 26, 2003, as modified by that certain Fifth
Modification dated December 16, 2003, as modified by that certain Sixth
Modification dated August 5, 2004, as modified by that certain Seventh
Modification dated December 2, 2004, as modified by that certain Eighth
Modification dated January 27, 2005, as modified by that certain Ninth
Modification dated November 4, 2005.  The Loan and Security Agreement (Accounts
and Inventory), as amended, modified, revised or restated from time to time
shall be referred to herein as the “Agreement.”

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

 

AGREEMENT

 


1.     INCORPORATION BY REFERENCE.  THE RECITALS AND THE DOCUMENTS REFERRED TO
THEREIN ARE INCORPORATED HEREIN BY THIS REFERENCE.  EXCEPT AS OTHERWISE NOTED,
THE TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANING SET FORTH IN THE AGREEMENT.


 


2.     MODIFICATION TO THE AGREEMENT.  SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT AS SET FORTH IN SECTION 3 HEREOF, THE AGREEMENT IS HEREBY
MODIFIED AS SET FORTH BELOW.


 

A.    The “Revolving Maturity Date” defined in Exhibit A of the Agreement
entitled “Definitions” is hereby amended to read as follows:

 

“Revolving Maturity Date means April 5, 2006.”

 


3.     LEGAL EFFECT.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS MODIFICATION, ALL
OF THE TERMS AND CONDITIONS OF THE AGREEMENT REMAIN IN FULL FORCE AND EFFECT. 
EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE EXECUTION, DELIVERY, AND PERFORMANCE
OF THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF, OR AS AN AMENDMENT OF, ANY
RIGHT, POWER, OR REMEDY OF BANK UNDER THE AGREEMENT, AS IN EFFECT PRIOR TO THE
DATE HEREOF.  BORROWER RATIFIES AND REAFFIRMS THE CONTINUING EFFECTIVENESS OF
ALL PROMISSORY NOTES, GUARANTIES, SECURITY AGREEMENTS, MORTGAGES, DEEDS OF
TRUST, ENVIRONMENTAL AGREEMENTS, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS ENTERED INTO IN CONNECTION WITH THE AGREEMENT.  BORROWER REPRESENTS
AND WARRANTS THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE AGREEMENT
ARE TRUE AND CORRECT AS OF THE DATE OF THIS AMENDMENT, AND THAT NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING.  THE EFFECTIVENESS OF THIS MODIFICATION
AND EACH OF THE DOCUMENTS, INSTRUMENTS AND AGREEMENTS ENTERED INTO IN CONNECTION
WITH THIS MODIFICATION, INCLUDING WITHOUT LIMIT ANY REPLACEMENT PROMISSORY NOTE
ENTERED INTO IN CONNECTION HEREWITH, IS CONDITIONED UPON RECEIPT BY BANK OF THIS
MODIFICATION, ANY OTHER DOCUMENTS WHICH BANK MAY REQUIRE TO CARRY OUT THE TERMS
HEREOF.


 


4.     MISCELLANEOUS PROVISIONS.


 


(A)   THIS IS AN INTEGRATED MODIFICATION AND SUPERSEDES ALL PRIOR NEGOTIATIONS
AND AGREEMENTS REGARDING THE SUBJECT MATTER HEREOF.  ALL AMENDMENTS HERETO MUST
BE IN WRITING AND SIGNED BY THE PARTIES.


 


(B)   THIS MODIFICATION MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE INSTRUMENT.


 

IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

 

ORANGE 21, INC.

COMERICA BANK

By:

/s/ Michael C. Brower

 

By:

/s/ illegible for RB

 

Name:

Michael C. Brower

Richmond Boyce

Title:

CFO

Vice President - Western Division

 

#49772 Senior Vice President – Western Division

 

--------------------------------------------------------------------------------